DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,699,158; USPN 10,417,522; and USPN 9,594,942 has been reviewed and is accepted.  The terminal disclaimer has been recorded and pending double patenting rejections are herein withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, and similarly independent claims 8 and 15, none of the prior art teach or fairly suggests the limitation of “building, by the object recognition system, a probabilistic model for the object utilizing the statistics for the matches and the statistics for the non-matches, the probabilistic model comprising a conditional probability that the object is actually in input visual data, given a particular object model of the object models matching an input object in the input visual data and a number of point correspondences between the input object and the particular object model”, in combination with the other limitations of the claim.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/AARON W CARTER/Primary Examiner, Art Unit 2665